DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 11/10/2021. Claims 10-11, 14-15, and 17-21 are pending in the application. Claims 10, 15, and 18-19 are amended. Claims 12-13, and 16 are canceled. Claims 20-21 are new. 
The 112(b) rejection of claims 10 and 18 previously set forth in the Non-Final Office Action mailed on 8/11/2021 is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 10-19 have been fully considered but they are not persuasive. In view of the claim amendments, the rejections are being updated accordingly. 
In regards to independent claims 10 and 18, Applicant argued that cited reference Kawasaki “fails to disclose extracting information of a second user including information about an event other than one single event (i.e., taking TOEIC test). As described in the abstract, Kawasaki's person matching device is a device for encouraging the unskilled person to improve the skill. For this purpose, the information (life log data and attribute data) to be presented to the 
In response to the arguments, it is submitted the cited limitations are being properly addressed by Kawasaki based at least on Kawasaki disclosing the following:
Kawasaki teaches extracting information of a second user including information about an event other than one single event in the life log data and attribute data. Kawasaki discloses in [Abstract] that “The apparatus has a storage unit (30) that collects and stores the life log data and attribute data of a period to now from several expert's past.”  Para [0037] cites at least two examples in stating, “As the life log data, for example, a record of an ability level and a life pattern is used.” A life pattern corresponds to information about multiple events in a person’s life. Also, Kawasaki teaches in para [0037], “The ability level includes, for example, the score (420 points or 930 points) in the case of an English qualification test, or the maximum strength 30 kg or 70 kg in the case of athletic ability.” Therefore, Kawasaki teaches that information about more than one single event could be stored in the life log data. In addition, Kawasaki discloses in [0036] that the life log data and attribute data from the past to the present correspond to information from “10 years in the long case” which, along with a life pattern, would indicate more than one single event in a person’s life. Thus, for at least the reasons as set forth above, it is submitted that Kawasaki teaches extracting information of a second user including information about an event other than one single event, as recited by independent claims 10 and 18. 
Further, regarding the new limitations recited in claims 10, 18, 20, and 21, it is submitted that they are properly addressed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21are indefinite because the limitations of "quantifying a degree of similarity regarding the age as a first value for the same age, quantifying the degree regarding similarity of the age as a second value smaller than the first value for one year apart" is unclear, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 10-11, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki et al.  (JP 2012078768 A, hereinafter Kawasaki).

Regarding Claim 10, Kawasaki discloses a user information sharing apparatus ([0001]: The present invention relates to a person matching apparatus), comprising: 
a CPU and a memory coupled to the CPU ([0029]: All of these control functions are realized by causing the CPU to execute an application program stored in a program memory (not shown) in the storage unit 30), wherein the memory is configured to store time-series user information of a plurality of users including information about a plurality of life events from past to present occurred to each of the plurality of users ([0008]: That is, life log data and attribute data of a plurality of skilled workers from the past to the present are collected and stored), 
wherein the CPU is configured to perform: receiving a reference request from a first user for user information of other users stored in the memory ([0033]:  The non-skilled person attribute acquisition control unit 24 controls the communication interface unit 10 to transmit an attribute transmission request to the terminals FT1 to FTm of the non-skilled person [first user] who requested the introduction of the skilled person [other user]); 
calculating a degree of similarity regarding the plurality of life events between the user information of the first user and user information of a second user ([0008]: And calculating a quantitative evaluation index representing the degree of similarity between the unskilled person and the plurality of skilled persons) in a period before a predetermined age or before a time point of occurrence of a predetermined life event ([0008]: Based on the calculated quantitative evaluation index, a predetermined condition is selected from the plurality of skilled persons [The predetermined condition corresponds to the predetermined age or time point of occurrence]);
extracting the user information of the second user, for whom the degree of similarity calculated is equal to or greater than a predetermined value, in a period after the predetermined age or after the time point of occurrence of the predetermined life event from among the user information stored in the memory ([0008]: An expert who satisfies the condition is selected); and
outputting the user information of the second user extracted ([0008]: information on the selected expert is transmitted to the terminal used by the non-expert),
wherein the user information of the second user in the period after the predetermined age or after the time point of occurrence of the predetermined life event includes information about an event other than the predetermined life event ([0008]: That is, life log data and attribute data of a plurality of skilled workers from the past to the present are collected and stored; [0036]: life log data, for example, one week in the short case and 10 years in the long case is received via the communication interface unit 10; [0037]: As the life log data, for example, a record of an ability level and a life pattern is used. The ability level includes, for example, the score (420 points or 930 points) in the case of an English qualification test, or the maximum strength 30 kg or 70 kg in the case of athletic ability.” [A life pattern corresponds to information about multiple events in a person’s life]).

Regarding Claim 11, Kawasaki discloses the user information sharing apparatus according to claim 10, wherein the user information further includes information about at least one of an age, an occupation, a hobby, a family composition, and a residence of each of the ([0039]: As attribute data, for example, sex (for example, female: 1, male: expressed as 0), age (7 or 35 years old), number of families (1 or 4), and personality are used).

Regarding Claim 18, Kawasaki discloses a user information sharing method, comprising: 
storing time-series user information of a plurality of users including information about a plurality of life events from past to present occurred to each of the plurality of users ([0008]: That is, life log data and attribute data of a plurality of skilled workers from the past to the present are collected and stored); 
receiving a reference request from a first user for the user information of other users stored ([0033]:  The non-skilled person attribute acquisition control unitA 24 controls the communication interface unit 10 to transmit an attribute transmission request to the terminals FT1 to FTm of the non-skilled person [first user] who requested Athe introduction of the skilled person [other user]); 
calculating a degree of similarity regarding the plurality of life events between the user information of the first user and user information of a second user ([0008]: And calculating a quantitative evaluation index representing the degree of similarity between the unskilled person and the plurality of skilled persons) in a period before a predetermined age or before a time point of occurrence of a predetermined life event ([0008]: Based on the calculated quantitative evaluation index, a predetermined condition is selected from the plurality of skilled persons [The predetermined condition corresponds to the predetermined age or time point of occurrence]);
extracting the user information of the second user, for whom the degree of similarity calculated is equal to or greater than a predetermined value, in a period after the predetermined ([0008]: An expert who satisfies the condition is selected); and 
outputting the user information of the second user extracted ([0008]: information on the selected expert is transmitted to the terminal used by the non-expert; [0053]: When a skilled person to be introduced in step S153 is selected in step S153, the matching result transmission control unit 20 generates notification information including life log data and attribute data of the selected expert in step S16. Then, the generated information is transmitted as data representing the matching result from the communication interface unit 10 to the terminal FTi of the unskilled person UFi),
wherein the user information of the second user in the period after the predetermined age or after the time point of occurrence of the predetermined life event includes information about an event other than the predetermined life event ([0008]: That is, life log data and attribute data of a plurality of skilled workers from the past to the present are collected and stored; [0036]: life log data, for example, one week in the short case and 10 years in the long case is received via the communication interface unit 10; [0037]: As the life log data, for example, a record of an ability level and a life pattern is used. The ability level includes, for example, the score (420 points or 930 points) in the case of an English qualification test, or the maximum strength 30 kg or 70 kg in the case of athletic ability.” [A life pattern corresponds to information about multiple events in a person’s life]).

Regarding Claim 19, Kawasaki discloses a user information sharing system, comprising: the user information sharing apparatus according to claim 10; 
([0028]: The expert information database 31 is used for storing the life log data and attribute data of the expert collected from the terminals ET1 to ETn of the expert in association with the identification information (ID) of the expert. The non-skilled person information database 32 is used to store the life log data and attribute data of the non-skilled person respectively collected from the terminals FT1 to FTn of the non-skilled person); and 
a user terminal configured to transmit the reference request from the first user to the user information sharing apparatus, receive the user information of the second user output from the user information sharing apparatus, and present the user information to the first user, in response to manipulation by the first user ([0020]: terminals ET1 to ETn used by skilled persons and terminals FT1 to FTm used by non-experts; [0053]: When a skilled person to be introduced in step S153 is selected in step S153, the matching result transmission control unit 20 generates notification information including life log data and attribute data of the selected expert in step S16. Then, the generated information is transmitted as data representing the matching result from the communication interface unit 10 to the terminal FTi of the unskilled person UFi),).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (JP 2012078768 A, hereinafter Kawasaki) in further view of Booker et al. (WO 2018118986 A1, hereinafter Booker).

Regarding Claim 14, Kawasaki discloses the user information sharing apparatus according to claim 10. 
However, Kawasaki does not explicitly teach “wherein the user information further includes information about a season at the time point of occurrence of each of the plurality of life events”.
On the other hand, in the same field of endeavor, Booker teaches
wherein the user information further includes information about a season at the time point of occurrence of each of the plurality of life events ([0021]:  Such other data sources may include, but are not limited to, one or more of the following… … life events (e.g., marriage, death, etc.); [0041]: Moreover, in some implementations the time series data may be filtered to remove seasonal fluctuations).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus of Kawasaki with 
The reason to combine would be to analyze the time series data, as recognized by Booker ([0019]: Implementations of the present disclosure are directed to systems, devices, methods, and computer-readable media for analyzing time series data).

Regarding Claim 15, Kawasaki discloses the user information sharing apparatus according to claim 10.
However, Kawasaki does not explicitly teach “wherein the user information further includes information about weather at the time point of occurrence of each of the plurality of life events”.
On the other hand, in the same field of endeavor, Booker teaches 
wherein the user information further includes information about a weather at the time point of occurrence of each of the plurality of life events ([0021]-[0023]: Such other data sources may include, but are not limited to, one or more of the following… life events (e.g., marriage, death, etc.)…  Weather data describing the past, current, and/or future weather conditions at one or more locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus of Kawasaki with the teachings of Booker to include “wherein the user information further includes information about a weather at the time point of occurrence of each of the plurality of life events”.
([0019]: Implementations of the present disclosure are directed to systems, devices, methods, and computer-readable media for analyzing time series data).

Claims 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (JP 2012078768 A, hereinafter Kawasaki) in further view of Ishiura et al. (JP 2018113023 A, hereinafter Ishiura).

Regarding Claim 17, Kawasaki discloses the user information sharing apparatus according to claim 10.
However, Kawasaki does not explicitly teach “wherein the CPU is configured to calculate the degree of similarity regarding the plurality of life events by quantifying as an area of a radar chart”.
On the other hand, in the same field of endeavor, Ishiura teaches
 wherein the CPU is configured to calculate the degree of similarity regarding the plurality of life events by quantifying as an area of a radar chart ([0027]: …the lifestyle estimating unit estimates the lifestyle of the subject based on the similarity of the one or more keywords extracted by the first and second keyword extracting units; [0066]: For example, as shown in FIG. 4 (b), for lifestyle display, items such as "health", "family", "wealth", "personal connections", "love", "fame" Each item may be scored from the analysis result of the information collected by the first information collection unit 203 and represented by a radar chart or the like).

The reason to combine would be to represent the lifestyle data on a chart, as recognized by Ishiura ([0027]: Each item may be scored from the analysis result of the information collected by the first information collection unit 203 and represented by a radar chart).

Regarding Claim 20, Kawasaki discloses the user information sharing apparatus according to claim 11, 
wherein the user information includes information about the age and the occupation of each of the plurality of users ([0044] Next, in step S12, the matching processing unit 25 sequentially reads the life log data and attribute data of a plurality of experts stored in the expert information database 31 for each expert, and based on the read data, Extract the expert features. Also in this case, as in the case of the unskilled person, the current ability level vector and a numerical value based on the personality, gender, age, and the number of family members are extracted as feature quantities for each skilled person), 
wherein the CPU is configured to perform: quantifying a degree of similarity regarding the age as a first value for the same age, quantifying the degree regarding similarity of the age as a second value smaller than the first value for one year apart, quantifying a degree of similarity regarding the occupation as a third value for same occupation and quantifying the degree of similarity regarding the occupation as a fourth value smaller than the third value for same industry ([0043]: In addition, the values expressed by the five-factor model described above for the character of the unskilled person are added to the values obtained by quantifying the sex, age, and number of family members, and the calculated value is used as the feature amount of the unskilled person UFi); and 
However, Kawasaki does not explicitly teach “calculating the degree of similarity regarding the plurality of life events as an area of a radar chart including the degree of similarity regarding the age and the degree of similarity regarding the occupation.”
On the other hand, in the same field of endeavor, Ishiura teaches 
calculating the degree of similarity regarding the plurality of life events as an area of a radar chart including the degree of similarity regarding the age and the degree of similarity regarding the occupation. ([0027]: …the lifestyle estimating unit estimates the lifestyle of the subject based on the similarity of the one or more keywords extracted by the first and second keyword extracting units; [0066]: For example, as shown in FIG. 4 (b), for lifestyle display, items such as "health", "family", "wealth", "personal connections", "love", "fame" Each item may be scored from the analysis result of the information collected by the first information collection unit 203 and represented by a radar chart or the like [Age and occupation correspond to keywords extracted]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus of Kawasaki with the teachings of Ishiura to include “wherein the CPU is configured to calculate the degree of similarity regarding the plurality of life events by quantifying as an area of a radar chart”.
The reason to combine would be to represent the lifestyle data on a chart, as recognized by Ishiura ([0027]: Each item may be scored from the analysis result of the information collected by the first information collection unit 203 and represented by a radar chart).

Regarding Claim 21, Kawasaki discloses the user information sharing method according to claim 18, 
wherein the user information further includes information about an age and an occupation of each of the plurality of users ([0044] Next, in step S12, the matching processing unit 25 sequentially reads the life log data and attribute data of a plurality of experts stored in the expert information database 31 for each expert, and based on the read data, Extract the expert features. Also in this case, as in the case of the unskilled person, the current ability level vector and a numerical value based on the personality, gender, age, and the number of family members are extracted as feature quantities for each skilled person), 
wherein the user information sharing method further comprising: 
quantifying a degree of similarity regarding the age as a first value for the same age, quantifying the degree regarding similarity of the age as a second value smaller than the first value for one year apart, quantifying a degree of similarity regarding the occupation as a third value for same occupation and quantifying the degree of similarity regarding the occupation as a fourth value smaller than the third value for same industry ([0043]: In addition, the values expressed by the five-factor model described above for the character of the unskilled person are added to the values obtained by quantifying the sex, age, and number of family members, and the calculated value is used as the feature amount of the unskilled person UFi).
However, Kawasaki does not explicitly teach “calculating the degree of similarity regarding the plurality of life events as an area of a radar chart including the degree of similarity regarding the age and the degree of similarity regarding the occupation.”
On the other hand, in the same field of endeavor, Ishiura teaches 
([0027]: …the lifestyle estimating unit estimates the lifestyle of the subject based on the similarity of the one or more keywords extracted by the first and second keyword extracting units; [0066]: For example, as shown in FIG. 4 (b), for lifestyle display, items such as "health", "family", "wealth", "personal connections", "love", "fame" Each item may be scored from the analysis result of the information collected by the first information collection unit 203 and represented by a radar chart or the like [Age and occupation correspond to keywords extracted]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus of Kawasaki with the teachings of Ishiura to include “wherein the CPU is configured to calculate the degree of similarity regarding the plurality of life events by quantifying as an area of a radar chart”.
The reason to combine would be to represent the lifestyle data on a chart, as recognized by Ishiura ([0027]: Each item may be scored from the analysis result of the information collected by the first information collection unit 203 and represented by a radar chart).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168